—Judgment, Supreme Court, New York County (Joan Sudolnik J.), rendered March 21, 1997, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant has not preserved his claims of prosecutorial misconduct in cross-examination and summation, and we decline to consider defendant’s claims in the interest of justice. Were we to review these claims, we would find that the instances of alleged misconduct do not warrant reversal in light of the overwhelming evidence establishing defendant’s guilt and negating his incredible defense.
We perceive no abuse of sentencing discretion. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.